Filed 9/27/21 P. v. Aceves CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C090221

           v.                                                                    (Super. Ct. No. 18FE018268)

 ALEJANDRO JARAMILLO ACEVES,

                    Defendant and Appellant.




         A jury found defendant Alejandro Jaramillo Aceves guilty of possessing heroin in
prison. On appeal, defendant asks us to review the sealed in camera record of the hearing
on his Pitchess1 motion to determine whether the trial court complied with its procedural
obligations and, if so, whether it abused its discretion in finding no documents responsive
to his request. Having reviewed the Pitchess proceedings, we conclude there was no
error or abuse of discretion.




1 Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).


                                                             1
                                      BACKGROUND
       Correctional Sergeant Eduardo Aguilar searched defendant, then a prisoner, and
found a bindle weighing 13.20 grams containing a hard, dark brown substance that
smelled of vinegar. Aguilar believed it to be heroin and later analyses confirmed it was
heroin.
       Defendant was charged with possessing heroin in prison (Pen. Code, § 4573.6)
with the allegation he had a prior strike (id., §§ 667, subds. (b)-(i) & 1170.12).
       Before trial, defendant filed a Pitchess motion seeking Aguilar’s personnel
records. Defendant contended there was a history of complaints against Aguilar for
falsifying evidence. The trial court found good cause to examine the records for any
evidence of dishonesty or fabrication. After an in camera review of the records, the trial
court ordered the transcripts of the review sealed and found there was no discoverable
information.
       On August 14, 2019, a jury found defendant guilty on the one count and the trial
court found true the prior strike allegation. Defendant was sentenced to two years in
prison, doubled for the prior strike to four years.
                                       DISCUSSION
       Defendant asks us to review the sealed in camera hearing transcript to determine
whether the trial court abused its discretion in concluding there was no relevant personnel
records requiring disclosure. The People have no objection to this request.
       With a Pitchess motion, a criminal defendant can “compel discovery” of certain
information in a law enforcement official’s personnel files. The defendant must first
demonstrate good cause by making “general allegations which establish some cause for
discovery” of the information and by showing how it would support a defense to the
charge against him. (Pitchess, supra, 11 Cal.3d at pp. 536-537; see Evid. Code, § 1043,
subd. (b)(3).) If the trial court concludes good cause has been established, the custodian
of the officer’s records brings to court all the potentially relevant records and, in camera,

                                              2
the trial court determines whether any information from the records need be disclosed to
the defense. (People v. Mooc (2001) 26 Cal.4th 1216, 1226; see Evid. Code, §§ 915,
subd. (b), 1045, subd. (b).) “A trial court’s decision on the discoverability of material in
police personnel files is reviewable under an abuse of discretion standard.” (People v.
Jackson (1996) 13 Cal.4th 1164, 1220.)
       Having independently reviewed the sealed transcript of the Pitchess proceeding,
we conclude the court followed proper Pitchess procedures and did not erroneously
withhold any information. (See People v. Fuiava (2012) 53 Cal.4th 622, 646-648.) The
custodian of records represented she did a thorough and complete search of all places
where records might exist, and there were no complaints or investigations or anything of
that nature within the parameters of the court’s inquiry (falsifying evidence or
dishonesty).
                                      DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
DUARTE, J.



                                              3